Citation Nr: 1813843	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to the service-connected disabilities.

4.  Entitlement to service connection for a sleep disorder (claimed as inability to sleep), to include as secondary to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1987 to April 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A claim for service connection for chronic depression, inability to sleep, and headaches was received in June 2009.  A claim for service connection for stomach problems was received in December 2009.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The issue of service connection for an acquired psychiatric disorder on appeal has, therefore, been recharacterized to conform to Clemons.  

In March 2015, the Veteran testified at a Board videoconference hearing at the RO in Muskogee, Oklahoma, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

This case was previously before the Board in September 2015, where the Board, in pertinent part, remanded the issues on appeal for additional development, including obtaining a new VA examination and for VA medical opinions.  A January 2016 VA examination report and January 2016 VA medical opinions have been associated with the record as to the issues of service connection for headaches and GERD; therefore an additional remand to comply with the September 2015 remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 

As to the issues of service connection for an acquired psychiatric disorder and a sleep disorder, for the reasons discussed below, the Board finds that there has not been substantial compliance with the September 2015 Board remand directives, and an additional remand is required.  See Stegall, 11 Vet. App. 268.  The issues of service connection for an acquired psychiatric disorder and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with headaches and GERD.  

2.  The current headache disability had its onset during service.  

3.  The Veteran was treated for bloody stools, vomiting, and diarrhea during service.  

4.  The current gastrointestinal disorder, diagnosed as GERD, manifested many years after service separation and is not causally or etiologically related to active service.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for headaches have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 
5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C. 
§§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

January 2010 and November 2010 VCAA notices informed the Veteran of the evidence generally needed to support a claim for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The January 2010 and November 2010 VCAA notices were issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, the Veteran received VA examinations in April 2014 and January 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The record reflects that the April 2014 and January 2016 VA examiners conducted in-person examinations and rendered the requested opinions.  As such, VA has satisfied its duties to notify and assist the Veteran, and the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.§ 5103(a), § 5103A, and 38 C.F.R. § 3.159. 

Service Connection Legal Criteria 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with headaches and GERD, which are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to these disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  



Service Connection for Headaches 

The Veteran contends that the current headaches had their onset during service.  The March 2015 Board hearing transcript reflects that the Veteran testified to headaches beginning in approximately 1988 due to an in-service head injury.  

First, the evidence of record demonstrates that the Veteran has currently diagnosed headaches.  See January 2016 VA examination report.  The Veteran has reported chronic headaches beginning during service in approximately 1988, and is competent to report such observable symptomatology as headaches.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

After a review of all the lay and medical evidence of record, resolving reasonable doubt in favor the Veteran, the Board finds that headaches were incurred in service.  Favorable evidence includes that the Veteran has consistently advanced that headaches began following the in-service head injury.  The Veteran's credible statements are consistent with a November 1989 service treatment record reflecting the Veteran reported a head injury the previous night with no loss of consciousness and a headache performing physical training that morning.  The service treatment record notes an assessment of a contusion.  In addition, on a March 1990 report of medical history (in connection with the service separation physical), the Veteran endorsed frequent or severe headaches.  The January 2016 VA examination report also reflects that the Veteran advanced that headaches began during service, and the March 2015 Board hearing transcript reflects that the Veteran has consistently attributed headaches to the in-service head injury.  

The Board also finds that the Veteran has made credible statements that headaches had their onset in service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that headaches were incurred in active service; thus, the criteria for service connection for headaches have been met.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for GERD

The Veteran contends generally that GERD had its onset during service and has continued since separation from service.  See March 2015 Board hearing transcript.  The March 2015 Board hearing transcript reflects that the Veteran testified that in-service stomach problems were due to GERD.  

Initially, the evidence of record demonstrates that the Veteran has currently diagnosed GERD.  See January 2016 VA examination report.  

Upon a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that GERD existed during service, that there was a relevant in-service injury or disease, or that the later diagnosed GERD is related to any in-service event.  At the March 2015 Board hearing, the Veteran testified that GERD was due to in-service stomach problems.  

As noted by the January 2016 VA examiner, service treatment records reflect that the Veteran reported bloody stools and vomiting for three days in September 1987, as well as nausea, vomiting, and diarrhea for two days with some dark blood in stool associated with ingestion after eating pizza in September 1989.  The January 2016 VA examiner noted that, while the service treatment records reflected vomiting and indigestion, the service treatment records did not reflect symptoms of or treatment for acid reflux/GERD.  In addition, the March 1990 service separation examination report reflects that, except for the spine, the Veteran was clinically evaluated as normal, and the corresponding report of medical history reflects the Veteran explicitly denied any gastrointestinal problems.  


The January 2016 VA examiner opined that it was less likely as not that the diagnosed GERD was incurred in or caused by active service.  The January 2016 VA examiner reasoned that the Veteran was not treated for acid reflux during service and that GERD was not diagnosed until approximately five years post-service.  The January 2016 VA examiner also reasoned that the in-service indigestion, vomiting, and bloody stools were separate diagnoses unrelated to the post-service GERD.  The January 2016 VA examiner's factual assumptions that there was no in-service injury, disease, or event as to a gastrointestinal disorder is an accurate factual assumption that is consistent with the Board's factual findings in this case that are based on the weight of the evidence.  As discussed above, the Veteran's gastrointestinal system was clinically evaluated as normal at service separation in March 1990, and the corresponding report of medical history reflects the Veteran explicitly denied any gastrointestinal problems.  For these reasons, the Board finds the January 2016 VA examiner's opinion to be highly probative.  

Insomuch as the Veteran asserts that the current GERD is directly related to service, the Board finds that, under the specific facts of this case that include a post-service GERD diagnosis, an episode of bloody stools and vomiting in September 1987, and nausea, vomiting, and diarrhea after eating pizza in September 1989 but no other in-service gastrointestinal injury or disease or in-service symptoms, and normal clinical findings at service separation, the Veteran is not competent to relate the currently diagnosed GERD to active service.  While the Veteran is competent to describe symptoms he experiences at any time, to include vomiting and diarrhea, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as GERD and its relationships to active service, which requires specialized medical knowledge of the gastrointestinal system and knowledge of various possible etiologies of GERD.  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for GERD and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for headaches is granted.  

Service connection for GERD is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder and a Sleep Disorder

Another remand is required in this case to ensure that there is a complete record upon which to decide the increased rating issue on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

The Veteran contends that his first episode of depression began in the late 1980s (during service).  See December 2009 VA treatment record.  Alternatively, the Veteran contends that his current psychiatric disorders are caused by his service-connected disabilities.  See November 2013 written statement (on a VA Form 646).  Further, the Veteran contends that he has currently diagnosed insomnia that is a separate disability from the claimed acquired psychiatric disorders.  See id.  

In October 2017, the Board remanded this matter, in pertinent part, to obtain a VA examination and direct and secondary service connection opinions regarding whether each current acquired psychiatric disorder or separately diagnosed sleep disorder was incurred in or caused by active service, whether each current acquired psychiatric disorder or separately diagnosed sleep disorder was caused by the service-connected bilateral foot, bilateral knee, and low back disorders, and/or whether each current acquired psychiatric disorder or separately diagnosed sleep disorder was aggravated by the service-connected bilateral foot, bilateral knee, and low back disorders.  

The Veteran underwent two separate VA PTSD examinations in February 2016.  The first February 2016 VA examination (dated February 6, 2016), reflects the VA examiner diagnosed PTSD and depression.  The February 6, 2016 VA examiner assessed that PTSD was due to seeing dead bodies while in Panama, as well as seeing soldier killed during friendly fire.  At the conclusion the February 6, 2016 VA examination, the VA examiner opined that the Veteran's sleep disorder was due to PTSD.  

The Veteran underwent a second VA PTSD examination on February 9, 2016.  The February 9, 2016 VA examiner assessed that the Veteran did not meet the diagnostic criteria for PTSD, and diagnosed depression, alcohol use disorder, and maladaptive personality traits.  The February 9, 2016 VA examiner noted the March 2015 Board hearing transcript reflecting that the Veteran testified to seeing solider killed during service, and commented that while the Veteran initially "described the event as if he witnessed it; he later stated that he did not see the event, and that he was on the other side of the base.  He also reported that the people killed were close friends of his; he later reported they were in a different platoon, and that he did not know them personally, but that they parked in the same parking lot."  See February 9, 2016 VA examination report.  At the conclusion the February 9, 2016 VA examination, the VA examiner opined that depression was unrelated to the service-connected disabilities.   

Initially, neither of the February 2016 VA examiners addressed whether a current acquired psychiatric disorder or separately diagnosed sleep disorder was incurred in or caused by active service, and the VA examiners did not offer an opinion as to whether each current acquired psychiatric disorder or separately diagnosed sleep disorder was aggravated by the service-connected bilateral foot, bilateral knee, and low back disorders, opinions specifically requested by the September 2015 Board remand.  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the February 6, 2016 PTSD diagnosis and opinion purporting to relate a sleep disorder to the PTSD appears to be based on inaccurate factual premise (seeing soldiers killed during friendly fire) as specially addressed by the February 9, 2016 VA examiner.  For the above reasons, the Board finds that another remand for a new VA examination and VA medical opinions is necessary.  

Accordingly, the issues of service connection for an acquired psychiatric disorder and a sleep disorder are REMANDED for the following action:

1.  Schedule a VA examination to assist in determining the etiology of the claimed psychiatric and sleep disorders.  The VA examiner should diagnose all Axis I psychiatric disorders (other than drug and alcohol dependence) and sleep disorders.  The VA examiner should specifically review the February 6, 2016 and February 9, 2016 VA PTSD examinations. 

The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:  

A.  Does the Veteran meets the criteria for PTSD?  If a diagnosis of PTSD is deemed appropriate, the examiner should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the claimed stressor(s).  

B.  Does the Veteran have any separately diagnosed sleep disorder(s)?

C.  Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder or separately diagnosed sleep disorder was incurred in or caused by active service?  If possible, please provide an opinion as to the likely etiology of each current acquired psychiatric disorder or separately diagnosed sleep disorder.  

D.  Is it at least as likely as not that each current acquired psychiatric disorder or separately diagnosed sleep disorder was caused by the service-connected bilateral foot, bilateral knee, and low back disorders?

E.  Is it at least as likely as not that each current acquired psychiatric disorder or separately diagnosed sleep disorder was aggravated by (worsened in severity beyond a natural progression) by the service-connected bilateral foot, bilateral knee, and low back disorders?

2.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


